Citation Nr: 0102740	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  96-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to service connection for degenerative 
changes of the cervical spine.

3.  Entitlement to service connection for a disability of the 
right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
January 1992.

Service connection was previously denied for bilateral knee 
conditions by a June 1993 rating decision.

This matter is before the Board of Veterans Appeals (Board) 
from a November 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which found that new and material evidence had 
not been presented to reopen the claim of service connection 
for a right knee disorder, among other things.  The RO in 
Salt Lake City, Utah, now has jurisdiction over the veteran's 
claims folder.

In January 1998, the Board rendered a decision finding that 
new and material evidence had not been presented to reopen 
the right knee claim, denied a claim of service connection 
for a right hip disorder, and remanded the issues of 
entitlement to service connection for degenerative changes of 
the cervical spine and entitlement to service connection for 
a disability of the right hand.  These last two issues are 
addressed in the REMAND portion of this decision. 

The record reflects that the veteran perfected a timely 
appeal of the right knee claim to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  By an April 1999 Order, the Court, among 
other things, vacated the Board's decision as to whether new 
and material evidence had been presented to reopen the claim 
of entitlement to service connection for a right knee 
disorder, and remanded the case for consideration of Hodge v. 
West, 115 F.3d 1356 (Fed. Cir. 1998), in accord with a Motion 
for Remand.  Thereafter, the Board remanded the case in 
October 1999 for the RO to consider the applicability of 
Hodge to the veteran's case.  It  has now been returned to 
the Board for further appellate consideration. 

As an additional matter, the Board notes that the RO 
determined that new and material evidence had been presented, 
but denied the veteran's underlying claim of entitlement to 
service connection for a right knee disorder.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence on its own in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996), 
and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  The June 1993 rating decision denied the veteran's claim 
of entitlement to service connection for bilateral knee 
conditions.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a right knee disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision denying service connection 
for bilateral knee conditions is final.  38 U.S.C.A. 
§ 4005(c) (1988) (38 U.S.C.A. § 7105(c) (West 1991)); 
38 C.F.R. § 20.1103(1992) (38 C.F.R. § 20.1103 (2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a right 
knee disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  As stated above, service connection was denied 
for bilateral knee conditions by a June 1993 rating decision.  
The evidence on file at the time of that decision includes 
the following:

1)  The veteran's service medical records.  Among other 
things, these records reflect that the veteran was noted to 
have a scar on the right knee on service examinations 
conducted in September 1982 and February 1984.  However, the 
veteran's lower extremities were clinically evaluated as 
normal on both of these examinations.  Further, on concurrent 
Reports of Medical History, the veteran stated that he had 
not experienced "trick" or locked knee.  Records from 
October 1988 note that the veteran complained of right knee 
pain, among other things, following an incident where he was 
hit by an automobile while riding his bicycle.  Examination 
of the right knee did not reveal a chronic disability.  
Moreover, the veteran's lower extremities were clinically 
evaluated as normal on his December 1991 separation 
examination.  On a concurrent Report of Medical History, the 
veteran stated that he had not experienced "trick" on 
locked knee.

2)  Reports of VA medical examinations conducted in July 
1992.  These reports reflect that the veteran had numerous 
orthopedic complaints, including his back, left shoulder, 
left elbow, right hand, and right thumb.  However, there were 
no complaints regarding his right knee, nor was any 
disability of the right knee diagnosed on any of these 
examinations.

3)  An April 1993 statement from the veteran in which he 
claimed service connection for both knees.

In the June 1993 rating decision, service connection was 
denied for bilateral knee conditions.  Among other things, it 
was stated that the veteran had an acute minor injury of the 
right knee during service, which resolved with no evidence of 
any disabling residuals noted in service or at VA 
examination.

The veteran was informed of the June 1993 rating decision by 
correspondence dated in that same month.  Further, this 
correspondence noted that a VA Form 4107 was enclosed which 
explained the veteran's procedural and appellate rights.  No 
subsequent communication was received from the veteran until 
May 1995, when he requested an increased rating for his 
service-connected facial scars, and reconsideration of 
service connection for neck, lower back, right hand, right 
finger, right hip and shoulder.

Private medical records were subsequently obtained which 
cover a period from July to October 1993.  Additionally, the 
veteran underwent a VA medical examination in September 1995.  
However, these records contain no pertinent findings 
regarding the veteran's right knee.

An October 1995 Report of Contact reflects, in part, that the 
veteran wanted the RO to address his right knee claim.

In the November 1995 rating decision, the RO, among other 
things, found that new and material evidence had not been 
presented to reopen the claim of entitlement to service 
connection for a right knee disorder.  The veteran appealed 
this decision to the Board.  

VA medical records were subsequently added to the file which 
cover a period from October to November 1996.  Records from 
October 1996 note that the veteran reported a 1 1/2 year 
history of knee problems.  He subsequently underwent a right 
knee arthroscopy and partial medial meniscectomy in November 
1996.  At that time, it was noted that the veteran reported a 
"several month history" of popping in his right knee with 
pain.  Pre- and post-operative diagnosis was right knee 
meniscal tear.  Nothing in these records related the 
veteran's right knee problems to his period of active 
service.

On his January 1997 VA Form 9, Appeal to the Board, the 
veteran asserted that there was a mistake regarding his 1 1/2 
year history of knee problems.  He asserted that his knee 
started hurting shortly before discharge, and that he 
complained about it but it was ignored.  Therefore, he 
contended that it was a degenerative or progressive injury 
that accumulated over a period of time.  He stated that he 
explained this to the VA Medical Center (VAMC), but was not 
fully checked.  (Emphasis in original).  Further, the veteran 
asserted that it got considerably worse after that, and that 
is why the "1 1/2 years" reference was mistaken.  In other 
words, it appears the veteran is contending that he had right 
knee problems ever since service, and that it had gotten 
worse over the 1 1/2 years before his surgery.

Thereafter, in the January 1998 decision, the Board found 
that new and material evidence had not been presented to 
reopen the claim of entitlement to service connection for a 
right knee disorder.  In making this decision, the Board 
stated that "[n]ew" evidence was that which was not merely 
cumulative of the evidence of record, and that "[m]aterial" 
evidence was that which was relevant to and probative of the 
issue at hand, and of sufficient significance that there is a 
reasonable possibility that consideration of the new evidence 
when viewed in the context of all the evidence, both new and 
old, would change the prior outcome.

The veteran appealed the Board's decision to the Court.  In 
an April 1999 Order, the Court vacated and remanded the case 
in accord with a Motion for Remand.  This Motion noted that 
in Hodge, supra, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) had overturned the test for 
new and material evidence previously in effect and applied by 
the Board in the January 1998 decision, as well as by the RO 
before that.  Accordingly, it was asserted that the Board's 
decision should be vacated and remanded for application of 
the regulatory definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a).

In October 1999, the Board remanded the case to the RO.  The 
Board directed the RO to obtain all records of VA medical 
treatment afforded the veteran which were not contained in 
his claims folder, and, after this was completed, to 
readjudicate the claim pursuant to the standard of review set 
forth in Elkins v. West, 12 Vet. App. 209 (1999).

Following the Board's remand, vocational rehabilitation 
records were added to the file.  Among other things, these 
records reflect that the veteran complained, in part, of 
"popping" or grinding in his right knee which he felt was 
aggravated by his present job.  It was noted that he had 
worked for temporary agencies since 1995, ever since he was 
laid off from his job as a Quality Assurance Technician with 
a private company.

Various VA medical records were also added to the file which 
cover a period from March 1995 to October 1999.  These 
records show treatment for various medical conditions, 
including the right knee.  Records from August 1996 note that 
the veteran complained of right knee pain which he stated 
began in the military many years earlier with increased 
running/boxing.  He also reported that the pain slowly 
increased over time.  These records also note follow-up and 
physical therapy on various occasions following the November 
1996 right knee surgery.  Further, records from March and May 
1999 show complaints of right knee pain without recent trauma 
or injury, and attribute the right knee problems to 
arthritis.

In an April 2000 Supplemental Statement of the Case (SSOC), 
the RO found that new and material evidence had been 
presented, but denied the underlying issue of entitlement to 
service connection for a right knee disorder.  The RO found 
that the evidence showed only one instance of treatment in 
service in October 1988 with no further treatment noted until 
August 1996.  Further, the RO concluded that no competent 
medical evidence had been presented which would provide a 
nexus (link) between the minor, resolved, right knee accident 
and the right medial meniscectomy eight years later, in 
November 1996.

A lay statement was subsequently added to the file from ZBM, 
who reported that he was stationed with the veteran from 1987 
to 1991, and had known him for almost 13 years.  ZBM reported 
that he had seen the veteran deteriorate physically over the 
years, and attested that the veteran's health was getting 
worse due to the injuries sustained in the service.  However, 
ZBM did not identify what injuries the veteran sustained in 
service, nor did he provide any specifics as to current 
medical problems; i.e., ZBM made no mention of the veteran's 
right knee.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, 115 at 1363.   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).


Analysis.  As indicated above, the veteran's claim of service 
connection for a right knee disorder was denied in June 1993 
due, in part, to the fact that there was no competent medical 
evidence of a current right knee disorder.  The evidence 
added to the file since the last prior denial includes VA 
medical records showing treatment for right knee problems, 
including right knee surgery in November 1996.  Since the 
evidence goes to the reason for the last prior denial, the 
Board finds that additional evidence submitted to reopen the 
veteran's claim of service connection for a right knee 
disorder bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been submitted.  38 C.F.R. § 3.156(a).

As stated above, in the October 1999 remand the Board 
directed the RO to apply the three-part-test set forth in 
Elkins, supra, regarding new and material evidence.  This 
case stated that, first, VA was to determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim was "new and material" under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
had been presented, immediately upon reopening VA was to 
determine whether, based upon all the evidence and presuming 
its credibility, the claim was well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, if the claim was well 
grounded, VA was to evaluate the merits after ensuring the 
duty to assist under 38 U.S.C.A. § 5107 had been fulfilled.  
However, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a right knee 
disorder, the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Board confers on a veteran or other 
claimant the right to VA compliance with the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with the terms of such an order.  When the Board's 
remand directives are not complied with, the proper remedy is 
for the Board to remand the case again for compliance with 
the prior directives.  A review of the records assembled for 
the Board's review does not show that the RO has completed 
the development directed by the January 1998 remand regarding 
the claims of entitlement to service connection for 
degenerative changes of the cervical spine, and entitlement 
to service connection for a disability of the right hand.  
Thus, the Board must remand this case for compliance with the 
January 1998 remand directives.

For the reasons stated above, the Board has already 
determined that the claim of entitlement to service 
connection for a right knee disorder must be remanded for the 
RO to consider the applicability of the Veterans Claim 
Assistance Act of 2000.  The RO should also consider the 
applicability of this new law to the veteran's cervical spine 
and right hand claims.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for a disability involving the 
cervical spine and/or the right hand.  
After securing any necessary release(s), 
the RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
orthopedic examination in order to more 
accurately identify the etiology of the 
cervical spine and right hand 
disabilities.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted.  In 
addition to a clinical examination, the 
examiner is requested to review the 
veteran's service medical records and 
records of subsequent medical treatment 
to determine the etiology of the 
veteran's currently-shown degenerative 
changes of the cervical spine and his 
right hand disorder.  Following this, the 
examiner is requested to specifically 
comment upon whether the veteran's boxing 
activities in service and the findings of 
cervical spine curvature reflected in the 
service medical records could reasonably 
be related to the veteran's currently-
shown cervical spine degenerative 
changes.  The examiner is also requested 
to comment upon whether the veteran's 
boxing activities and the injury to his 
right thumb shown in service could 
reasonably be related to any currently-
shown right hand disorder.  In making 
this assessment, the examiner is 
requested to discuss the effect, if any, 
of the post-service right hand injury 
upon the veteran's current condition.  A 
copy of this examination report should be 
included in the claims folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed with 
respect to the right knee, cervical 
spine, and right hand claims.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87, 00-92, 
and 01-02, as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should readjudicate 
the issues on appeal in light of any additional evidence 
added to the records assembled for appellate review.  If the 
benefits requested on appeal are not granted to the veteran's 
satisfaction, the veteran and his representative should be 
furnished an SSOC and an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 



